 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Brotherhood of ElectricalWorkers, Lo-cal Union # 134and Movers Association of GreaterChicago and Fernstrom Storage and Van Companyand Local 705, International Brotherhood of Team-sters.Case 13-CD-227August 3, 1973DECISION AND DETERMINATION OFDISPUTEBY MEMBERSFANNING, JENKINS, AND KENNEDYThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, followingcharges filed by the Movers Association of GreaterChicago (herein called Association) alleging a viola-tion of Section 8(b)(4)(D) of the Act by InternationalBrotherhood of ElectricalWorkers, Local Union# 134 (herein called Local 134). Pursuant to a notice,a hearing was held on January 10, 11, 15, 30, and 31and February 1 and 13, 1973, in Chicago, Illinois,beforeHearing OfficerWilliam T. Coleman. TheCharging Parties, Local 134 and Local 705, Interna-tional Brotherhood of Teamsters (herein called Team-sters) as well as International BusinessMachinesCorporation (herein called IBM), appeared' at thehearing and were afforded full opportunity to beheard, to examine and cross-examine witnesses, andto adduce evidence bearing on the issues.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The rulings of the Hearing Officer made at thehearing are free from prejudicial error and are herebyaffirmed.Upon the basis of the entire record 2 in this case, theBoard makes the following findings:ITHE BUSINESS OF THE EMPLOYERThe parties stipulated, and we find, that FernstromStorage and Van Company (herein called Fernstromor Employer)is an Illinoiscorporation with its homeoffice and principal place of business at 5600 NorthRiver Road, Rosemont, Illinois; that it is engaged ini IBM was named in the notice of hearing and appeared solely to argueitsmotion to quash the notice as to it The Hearing Officer referred themotion to the Board for ruling In view of the entire record,including IBM'sbrief in support of its motion to the Board,themotion is hereby granted,inasmuch as the record shows that IBM's interest in this matter is onlyindirect,being limited to legal ownership of the machines,the moving ofwhich is the disputed work herein2The motion of the Charging Parties to correct the transcript to comportwith the testimony is hereby grantedthe transportation of goods and other commoditiesacross state lines; and that, during the past calendaryear, the Fernstrom Storage and Van Company hasobtained gross revenue in excess of $50,000 from thetransportation of goods and commodities across theIllinois state line.IITHE LABOR ORGANIZATIONThe parties stipulated, and we find, that Local 134and the Teamsters are labor organizations within themeaning of Section 2(5) of the Act.IIITHE DISPUTEA. Background and Facts of the DisputeA large portion of the Employer's businessconsistsof delivering business equipment fromstorage in itswarehouse to various customers of IBM and othermanufacturers of similar equipment. The recordshows that these deliveries are normally from ware-house to final resting place in theconsignee'soffice,which is usually a computer room. To perform thiswork Fernstrom utilizes several crews of employeescomposed of a driver, a helper or "bookman" whohandles the paper work on the job, and an additionalhelper if needed. All employees in the Employer'screw are represented by the Teamsters.The instant dispute arose during a delivery byFernstrom of certain IBM equipment from its ware-house to an IBM consignee's new location in a Chica-go building.3When Fernstrom's crew arrived at thebuilding, employees of Continental Electrical Con-struction Co. (herein called Continental),4 who arerepresented by Local 134, refused to allow them tobring the equipment up from the receiving dock to itsfinal resting place in the computer room on the fifthfloor, claiming it was their work.The record shows that on September 20, 1972,5threeFernstrom employees arrived at 233 NorthMichigan Avenue with a load of IBM equipment tobe delivered to the fifth floor computer room of Hos-pital Services Corporation. In the course of attempt-ing to find IBM's customer representative in thebuilding, Fernstrom's bookman, Hammond,was in-formed by Local 134's steward, Lamb, that Local 134employees were entitled to bring the equipment up3The Employerrequeststhat the Boardtake an areawide view of thedispute and enter a broadorder Local 134, on the otherhand,contends thatthe complaint and noticeof hearinglimit the dispute to Fernstrom's employ-ees and the particularmove involved in the aboveincidentFor reasonsstatedinfra,we view the dispute as involving delivery of businessequipmentthroughout the Chicago area4 Continentalis an electricalsubcontractorunder contract with the compa-ny managingthe building.sAll dates hereafter are in 1972,unless otherwise indicated205 NLRB No. 43 INTERNATIONALBROTHERHOODOF ELECTRICALWORKERS,LOCAL 134from the dock to the fifth floor. Hammond disagreedand thereafter both men made several phone calls totheir respective Unions and the Employer in an effortto resolve the matter. The record shows that theTeamsters business agent disclaimed the work butthat the Employer did not. Although contested byLocal 134, there is evidence that Fernstrom finallydirected Hammond and crew to attempt to completethe delivery but to stop short of physical violence.There is further evidence that Local 134's steward,Lamb, made threats of using physical force to stop theFernstrom crew and in fact the crew turned the loadover to the Local 134 employees who then completedthe move.B. The Work in DisputeThis dispute concerns the assignment of the workinvolved in moving computers and other related busi-nessequipment from the receiving dock to their finalresting place within buildings in the Chicago area.C. Contentions of thePartiesFernstrom,together with the Association, Local134, and IBM, filed briefs.IBM's brief dealtonly withitsmotion to dismiss. (See fn.1, supra.)Local 134 hastwo basic contentions.It claims thatthe Board should not make an award,as there is noreasonable cause to believe that Section 8(b)(4)(D)has been violated,and that the dispute has been set-tled by a voluntaryagreement between it and theTeamsters.Based on this latter contention, it hasmoved that the proceeding be dismissed.Finally, itargues that,if the Board should decide otherwise, thevarious factors involved favor an award of the workin dispute to employees whom it represents.Fernstrom and the Association claim that there isreasonable cause to believe that Section 8(b)(4)(D)has been violated and that,since rival groups of em-ployees(i.e. those representedby Local 134 and theTeamsters)continue to claim the disputed work de-spite the disclaimermade bythe Teamsters, Local134's motion to dismiss the proceeding should be de-nied.The Employerfurther claims that its assignmentof the work to employees representedby the Team-sters should be upheld.D. Applicability of the StatuteBefore the Board may proceed to a determinationof a dispute, pursuant to Section 10(k) of the Act, itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated.We find no merit in Local 134's claim that the217proceeding be dismissed because of the Teamsters'disclaimer of the work in dispute. We take cognizanceof evidence as to the demand of the employees of theEmployer as well as employees of other members ofthe Association, in the record, for the work in dispute,and we therefore find that these employees' demandseffectively nullify the effect of the disclaimer.'Welikewise find, contrary to the contention of Local 134,that the effect of the claims of these employees for thedisputed work, as opposed to Local 134's claim, is tocreate a "dispute" as contemplated in Section 10(k) ofthe Act.We have found elsewhere in this decision that thescope of the dispute herein is not limited to the partic-ular event on September 20, which immediately pre-ceded the instant charge.Basedon that finding, wehere find that Local 134's claim that the case is moot,inasmuch as all the moving of businessequipmentinto 233 North Michigan Avenue has been accom-plished and the employees represented by Local 134have left the site, is without merit. For thesame rea-son, we find Local 134's claim, that the Hearing Offi-cer erred by allowing testimony into the recordconcerning other occasions wherein thesame twogroups of employees have had similar problemscaused by the underlying dispute, is also without mer-it.Accordingly, we find that there is reasonable causeto believe that Section 8(b)(4)(D) has been violatedand that the matter is properly before the Board fordetermination under Section 10(k) of the Act.'E.Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of disputed work after takinginto account the evidence supporting the claims of theparties and balancing all relevant factors'We shall set forth below those factors which we findrelevant in determining the dispute herein.6United Steelworkers of America, AFL-CIO and its Local No 4454 (Conti-nental CanCompany, Inc),202 NLRB No 78,In 8 and cases cited therein7 In making this determination,we find Local 134's claim that there isinsufficient evidence in the record to establish reasonable cause to believeSec 8(b)(4)(D) has been violated is without merit,notwithstanding the factthat a portion of the evidence is hearsay,inasmuch as the fact of a violationneed not be established under Sec 10(k) of the Act,only reasonable causeto believe such a violation has occurred and therefore the technical rules ofevidence are not controllingLocal 501,International Brotherhoodof Electri-calWorkers, AFL-CIO (New York Telephone Company),172 NLRB 1651,16528N L R B v Radio and Television Broadcast EngineersUnion,Local 1212,International Brotherhood of Electrical Workers, AFL-CIO [Columbia Broad-casting System],364 U S 573,International Association of Machinists, LodgeNo 1743, AFL-CIO (J A Jones Construction Company),135 NLRB 1402,1410-11 218DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Collective-bargaining agreementsThe Employer is a member of the Movers Associa-tion of Greater Chicago, which has an agreement withthe Teamsters specifically covering the disputed work.The Local 134 contract, on the other hand, containsonly general trade jurisdictional language and can beinterpreted as covering the disputed work only byreferring to the IBEW constitution which covers theinstallation of electrical appliances and all necessarywork related thereto. Thus, while the agreement be-tween the Association and the Teamsters directly cov-ers the disputed work, the Local 134 contract coversthe work, if at all, only as incidental to the electricalconnecting of the equipment.We therefore find that consideration of the variouscollective-bargaining agreements involved herein fa-vors award of the disputed work to employees repre-sented by the Teamsters.2. Skill and trainingThe Employer argues, and the record shows, that itsemployees are trained specialists in moving officeequipment and employ special skills and experience inperforming their job. Local 134 does not contend thatitsmembers are specially trained in moving but doespoint out that they are familiar with the basic tools ofthe moving trade and are capable of performing thedisputed work. There is some indication in the recordtending to substantiate Local 134's claim inasmuch asitdid move the IBM equipment that Fernstrom at-tempted to deliver, apparently without complaintfrom the consignee or IBM.On balance, however, we find that the evidencepresented with regard to skill and training preponder-ates in favor of awarding the disputed work to em-ployees represented by the Teamsters.3.Efficiency and economy of operationThe record supports the Employer's contentionthat, if the work were awarded to electricians, thecontinuity of delivery would be broken and the neces-sity of transferring the equipment from the possessionof the movers to the electricians would cause unwar-ranted delay and loss of efficiency.Thus we find that this factor favors award of thedisputed work to employees represented by the Team-sters.4.Employer's past practiceThe Employer introduced evidence through its vicepresident, as well as representatives of several othermoving companies in the area and several employees,that the work involved in transporting office equip-ment to and from its final resting places in the areais being done daily by its employees represented bythe Teamsters and that this has been the practice formany years.Local 134 contends that the Employer did not pro-duce evidence of any particular move after the June1972 agreement between it and the Teamsters whichpurportedly gave the disputed work to Local 134.Thus, it contends that, whatever the practice was inthe past, it has changed since the agreement to onewhich favors the electricians. Although Local 134sview of the evidence in this regard is correct, disre-garding the events which gave rise to this case, therecord is likewise devoid of any evidence showing apattern of electricians doing the work in dispute.Thus, the only clearly discernible practice supportedby the record is that of employees represented by theTeamsters doing the disputed work.We therefore find that this factor favors awardingthe disputed work to employees represented by theTeamsters.5.Gain or loss of employmentThe record shows that Fernstrom and other movingcompanies in the area each employ up to 45 menengaged full time in delivering and picking up busi-ness equipment. The record also shows that none ofthe employees represented by Local 134 are engagedexclusively in this work. It would appear, therefore,that awarding the work to employees represented byLocal 134 would necessitate some loss of employmentfor employees represented by the Teamsters.We thus find this factor favors awarding the disput-ed work to employees represented by the Teamsters.6. Scope of determinationLocal 134 contends that the scope of the award, ifany is made, must be limited to the dispute over thedelivery of IBM equipment to the premises at 233North Michigan Avenue, inasmuch as the notice ofhearing specified that dispute only and neither Unionattempted to litigate any issues beyond those involvedin that incident. It argues that any award which goesbeyond that would be in violation of the Administra-tive Procedure Act and would deprive the parties ofdue process of law. It further contends that there is noevidence in the record upon which to frame an awardlarger in scope than 233 North Michigan Avenue.The Employer and the Association contend that thenotice of hearing and the charges filed herein refer toa continuing dispute over a period extending at least INTERNATIONALBROTHERHOODOF ELECTRICALWORKERS,LOCAL 1346 months prior to the specified incident. They furthercontend that the record contains evidence of otherdisputes, including a dispute involving the Werner-Kennellymoving company, another Associationmember, and Local 134 a month before the Fernst-rom-Local 134 dispute, which amply supports our en-tering a broad order.Based on the evidence in the record of several otherdisputes over the same work between Local 134 andother members of the Association,' as well as the testi-mony of Burton Von Wettering, Local 134's businessrepresentative, that the dispute has been continuingfor some 5 to 10 years, we find that in order to proper-ly resolve the dispute herein our award will cover themoving of business equipment to its final resting placeanywhere within the geographic area encompassed byLocal 134'sjurisdiction. In granting a Board order, wenote that Local 134's contention of prejudice based onthe pleadings herein is without merit, inasmuch as thefacts surrounding the other disputes were fully ex-plored at the hearing at which time all parties had anopportunity to ascertain the facts.10ConclusionUpon consideration of all pertinent factors in theentire record,we conclude that the work in disputeinvolves transporting business equipment to and fromits final resting place within the geographical area ofChicago,Illinois, encompassedby Local 134's juris-diction.We further conclude that the collective-bargainingagreement between the Association and the Team-sters, the factors of skill,training,efficiency, and9 The record contains evidence of disputes between Local 134 and thePickens Kane moving company and the Werner-Kennelly moving companyin early 1970, April 1972, and October 1972, respectively, and reference toseveral others, all involving the same work at various locations within Local134's jurisdiction10IronWorkers Local No 563,International Associationof Bridge,Structur-al and Ornamental IronWorkers, AFL-CIO, (Spancrete Midwest Company),183 NLRB 1105219economy of operation, the Employer's past practice,and the gain or loss of employment favor an award ofthe disputed work to employees represented by theTeamsters.Accordingly, we shall award the disputed work tothose employees who are represented by the Team-sters and not those represented by Local 134. Thescope of this determination is as indicated above.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the foregoingfindings and the entire record in this proceeding, theNational Labor Relations Board makes the followingDetermination of Dispute:1.Employees of Fernstrom Storage and Van Com-pany, Inc., Rosemont, Illinois, and the other membersof the Movers Association of Greater Chicago, cur-rently represented by Local 705, International Broth-erhood of Teamsters, are entitled to perform the workof transporting business equipment to and from theirfinal resting place within the geographical area of Chi-cago, Illinois, encompassed by Local 134's jurisdic-tion.2. International Brotherhood of Electrical Work-ers,Local Union # 134, is not entitled, by meansproscribed by Section 8(b)(4)(D) of the Act, to forceor require Fernstrom Storage and Van Company,Inc., or any other member of the Movers Associationof Greater Chicago, to assign the above work to elec-tricians represented by it.3.Within 10 days from the date of this Decisionand Determination of Dispute, International Brother-hood of Electrical Workers, Local Union # 134, shallnotify the Regional Director for Region 13, in writing,whether or not it will refrain from forcing or requiringFernstrom Storage and Van Company, or any othermember of the Movers Association of Greater Chica-go, by means proscribed by Section 8(b)(4)(D) of theAct, to assign the work in dispute in a manner incon-sistent with the above determination.